DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 5 recites that “markers are circularly sprayed”. This recitation is indefinite as it is not understood what is meant by “circular spraying”. There are no drawings to illustrate “circular spraying” and the disclosure does not provide any specific details regarding “circular spraying”. The examiner finds that any downhole release of the markers would constitute a “circular spraying” as the markers circulate after release. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dolman et al. (US 20100193184) in view of Ow et al. (US 20200116019).
Regarding claim 1: Dolman discloses a downhole rock debris extraction system (Fig. 2; [0001]). Dolman discloses a downhole marking component 28, a ground control component 40, and a ground detection and extraction component (Figs. 1, 2; [0014], [0021]). Dolman discloses that the downhole marking component and the ground detection and extraction component are respectively electrically connected with the ground control component ([0021], [0023]). Dolman discloses that the downhole marking component is arranged at a drill bit 54 for underground excavation or near the drill bit (Figs. 1, 2; [0014]-[0016]). Dolman discloses that the marking component is configured to spray different types of markers in real time during the underground excavation performed by the drill bit, that the ground detection and extraction component is configured to detect the types of the markers, and that the ground control component is configured to manage and control the downhole marking component and to manage and control the ground detection and extraction component to determine the types of the markers in the rock debris (Figs. 1, 2; [0014]-[0016], [0021], [0023]). 
Dolman does not explicitly disclose that the markers attach to the cuttings and thus does not explicitly disclose that the marking component marks rock debris, the types of the markers on the rock debris are detected, and that the ground control 
The examiner finds that Dolman, as modified by Ow, discloses that the marking component marks rock debris (cuttings), that the types of the markers on the rock debris are detected, and that the ground control component manages and controls mark the rock debris and determining the types of the markers on the rock debris (see above; Dolman - Figs. 1, 2; [0014]-[0016], [0021], [0023]; Ow - [0003], [0007], [0010], [0024]). 
Regarding claim 2: Dolman, as modified by Ow, discloses that the downhole marking component comprises markers (dolman -30 (modified by Ow)), a marker sprayer (outlets of tool 28 are equated with the sprayer as no specific detail is provided for the sprayer), a storage element and a control connection element, that the markers are stored in the storage element, that the marker sprayer is connected with the storage element and is configured to enable the markers stored in the storage element to be 
Regarding claim 3: Dolman, as modified by Ow, discloses that the ground detection and extraction component comprises a detector, a sampler and a sample storage, that the detector is configured to detect the markers on the rock debris, and that the sampler is electrically connected with the ground control component and is configured to capture the rock debris (Dolman - Figs. 1, 2; [0014]-[0016], [0021], [0023]; Ow - [0003], [0007], [0010], [0024]; Dolman discloses the marker tool, sprayer, storage and control and Ow discloses the specific markers that adhered to the cuttings; see also Dolman - 102 for analysis).
Dolman, as modified by Ow, do not explicitly discloses that the sample storage is configured to store the rock debris according to a depth. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have provided storage for the rock debris (cuttings), of Dolman, as modified by Ow, configured to store the rock debris according to a depth if such was desired. As Dolman teaches to isolate samples from a specific depth or time ([0021]) and as it is notoriously well known to store downhole samples and to preserve sample locations, it would have been within routine skill to have configured the storage of 
Regarding claim 4: Dolman, as modified by Ow, discloses a control method for a downhole rock debris extraction system (Dolman - Fig. 2; [0001]). Dolman, as modified by Ow, discloses, determining, by a ground control component, a first correspondence relation between well depth information and time information in real time, sending, by the ground control component, marker spraying information to a downhole marking component, so that the downhole marking component sprays different types of markers according to different marker spraying information (see above: Dolman - [0012]; Ow - [0028] - both Dolman and Ow disclose a relationship between real time and depth, Ow discloses varied markers). Dolman, as modified by Ow, discloses, spraying, by the downhole marking component, a type corresponding to the marker spraying information of each marker onto rock debris excavated by an drill bit (see above; Dolman - Figs. 1, 2; [0014]-[0016], [0021], [0023]; Ow - [0003], [0007], [0010], [0024]). Dolman, as modified by Ow, discloses determining, by the ground control component, a second correspondence relation between a time point for spraying each marker and a type of each marker in real time (see above: Dolman - [0012], [0018], [0021]; Ow - [0015], [0028] - both Dolman and Ow disclose a relationship between real time and depth, Ow discloses varied markers). Dolman, as modified by Ow, discloses managing and controlling, by the ground control component, the ground detection and extraction component to perform marker detection on the rock debris, to obtain a detection result, and determining, by the ground control component, the types of the markers (see 
Regarding claim 5: Dolman, as modified by Ow, discloses that determining, by the ground control component, the first correspondence relation between the well depth information and the time information in real time comprises determining, by the ground control component, the time information in real time through a time sub-component (sensors), acquiring, by the ground control component, current well depth information of the drill bit and a current time point through a well depth distance measurement sub-component (sensors, processors), and determining, by the ground control component, the first correspondence relation between the well depth information and the time information (see above; Dolman - Figs. 1, 2; [0012], [0014]-[0018], [0021], [0023]; Ow - [0003], [0007], [0010], [0015], [0024], [0025], [0028]). 
Regarding claim 6: Dolman, as modified by Ow, discloses that sending, by the ground control component, the marker spraying information to the downhole marking component comprises pre-generating, by the ground control component (the control 
Regarding claim 7: Dolman, as modified by Ow, discloses that determining, by the ground control component, the second correspondence relation between the time point for spraying each marker and the type of each marker in real time comprises determining, by the ground control component, the time point in real time through the time sub-component (sensors, processors), determining, by the ground control component, the type of each marker sprayed by the downhole marking component every time and the time point for spraying each marker, determining, by the ground control component, the second correspondence relation between the type of each marker and the time point for spraying each marker, and storing, by the ground control component, the time point for spraying each marker and the type of each marker in a database according to the second correspondence relation (see above; Dolman - Figs. 1, 2; [0012], [0014]-[0018], [0021], [0023]; Ow - [0003], [0007], [0010], [0015], [0024], [0025], [0028] - both Dolman and Ow disclose a relationship between real time and depth, Ow discloses varied markers; Dolman discloses the marker tool, sprayer, storage and control). 

Regarding claim 10: Dolman, as modified by Ow, discloses sorting, by the ground control component, all of the rock debris in an original depth sequence according to the original depth information of each of the rock debris, to obtain sequence information (see above; Dolman - [0021]). Dolman, as modified by Ow, discloses managing and controlling, by the ground control component, a sampler to successively capture the rock debris according to the sequence information, that the sampler is a device arranged in the ground detection and extraction component and is configured to capture the rock debris (see above; Dolman - Figs. 1, 2; [0012], [0014]-[0018], [0021], [0023]; Ow - [0003], [0007], [0010], [0015], [0024], [0025], [0028]). 
Dolman, as modified by Ow, do not explicitly discloses that the sample storage is configured to store the rock debris according to a depth. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dolman et al. (US 20100193184) and Ow et al. (US 20200116019), as applied to claim 4 above, and further in view of Hammer et al. (US 20120325465).
Dolman and Ow disclose the invention substantially as claimed and as discussed above.
Regarding claim 9: as discussed above, Dolman, as modified by Ow, discloses that managing and controlling, by the ground control component, the ground detection and extraction component to perform marker detection on the rock debris to obtain the detection result, and determining, by the ground control component, the types of the markers, comprises managing and controlling, by the ground control component, a detector to obtain information of the rock debris, determining, by the ground control 
However, Dolman, as modified by Ow, does not explicitly disclose a detector to obtain image information of the rock debris (cuttings) or colors of the markers and thus, does not explicitly disclose the managing and controlling involving images and marker color. Hammer discloses the use of optical instruments and coloring markers [0021], [0027]. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added optical imaging and marker color identification to the system of Dolman, as modified by Ow, as taught by Hammer. As Dolman, Ow, and Hammer each disclose methods of marking and tracking cuttings, it would have been within routine skill to have added imaging and color identification. Such an addition and configuration would have been predictable with a reasonable expectation for success and with no unexpected results. Thus, the examiner finds that the combination of Dolman, Ow, and Hammer discloses managing and controlling the image information of the rock debris and the detection and management of the marker colors. 
Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/8/2022